DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.

Status of Claims
Claims 1-2, 4, 7-12, 14, and 17-19 are pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7-12, 14, and 17-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4, 7-12, 14, and 17-19 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claim 11 and product claim 10.  Claim 1 recites the limitations of billing client and processing payments based on the products/services requested by the client for internet chatroom services.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a user request for services, generating a payment request, transmitting the payment request, retransmitting the payment request if not paid, providing the service if paid – specifically, the claim recites “receiving… input information on an event from the host user; generating…  an event-associated message based on the input information,  the event-associated message configured to allow a guest user to indicate an intention to participate in the event therethrough; transmitting… the event-associated message to a guest user… through a first chat room, the first chat room including the host user and the guest user; transmitting… a remittance request message to the guest user… through a second chat room, in response to  of  receiving an indication of the intention of the guest user to participate in the event through the event-associated message; the second chat room being different from the first chat room and including the guest user who has indicated the intention to participate in the event; determining… whether a remittance requested by the remittance request message has been processed… re-transmitting… another remittance request message to the guest user… response to a result of the determining indicating that the remittance requested by the remittance request message has not been processed by the guest user device; and2Atty. Dkt. No. 18663LN-000003-US U.S. Application No. 17/096,218transmitting… a subsequent message including specific information, which is unique to the guest user and is used to confirm the input information on the event or to confirm permission to enter the event, in response to the result of the determining indicating that the remittance requested by the remittance request message has been processed”, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “computing device”, “one processor”, “chat room”, and “user device”, in claim 1; and the additional technical element of “non-transitory computer-readable recording medium” in claim 10, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 10 and 11 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a computing device, one processor, user device, and terminals; a communication device such as chat room and router; and a storage unit such as a non-transitory computer-readable recording medium.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 10, and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 10, and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 10, and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-2, 4, 7-12, 14, and 17-19 are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-14, and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Deep (6393412) in view of Choi (20180034866).
Regarding claim 1, Deep discloses  
an event managing method performed by a computing device of a host user, the computing device comprising at least one processor, the event managing method comprising
(C1,L39-55).

receiving, by the at least one processor, input information on an event from the host user
(C5,L28-67).

generating, by the at least one processor,  an event-associated message based on the input information,  the event-associated message configured to allow a guest user to indicate an intention to participate in the event therethrough  
(C5,L28-67 and C3,L50-59).

transmitting, by the at least one processor,  the event-associated message to a guest user device of the guest user   through a first chat room, the first chat room including the host user and the guest user
(C1,L39-55).

transmitting, by the at least one processor, a remittance request message to the guest user device, through a second chat room, in response to  of  receiving an indication of the intention of the guest user to participate in the event through the event-associated message, the second chat room being different from the first chat room and including the guest user who has indicated the intention to participate in the event;
(C3,L38-49, C3,L17-28, and C3,L60-C4,L9).

    PNG
    media_image1.png
    980
    680
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    861
    694
    media_image2.png
    Greyscale


determining, by the at least one processor,  whether a remittance requested by the remittance request message has been processed by the guest user device; 
(C2,L6-18).

Deep does not disclose 
re-transmitting, by the at least one processor, another remittance request message to the guest user device in response to a result of the determining indicating that the remittance requested by the remittance request message has not been processed by the guest user device; and   
transmitting, by the at least one processor, a subsequent message including specific information, which is unique to the guest user and is used to confirm the input information on the event or to confirm permission to enter the event, in response to the result of the determining indicating that the remittance requested by the remittance request message has been processed by the guest user device.
Choi teaches 
re-transmitting, by the at least one processor, another remittance request message to the guest user device in response to a result of the determining indicating that the remittance requested by the remittance request message has not been processed by the guest user device; and   
transmitting, by the at least one processor, a subsequent message including specific information, which is unique to the guest user and is used to confirm the input information on the event or to confirm permission to enter the event, in response to the result of the determining indicating that the remittance requested by the remittance request message has been processed by the guest user device 
([0081]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Deep to include 
re-transmitting, by the at least one processor, another remittance request message to the guest user device in response to a result of the determining indicating that the remittance requested by the remittance request message has not been processed by the guest user device; and   
transmitting, by the at least one processor, a subsequent message including specific information, which is unique to the guest user and is used to confirm the input information on the event or to confirm permission to enter the event, in response to the result of the determining indicating that the remittance requested by the remittance request message has been processed by the guest user device based on the teaching of Choi.  
The motivation being to account for the service provider’s time and effort provided to the user by allowing servicing access only when the service is paid for.   See paragraph 81.

Regarding claim 2, Deep discloses  
the event-associated message or the remittance request message comprises information on a participation fee of the event or a due date for the remittance.  
(C3,L60-C4,L9 and C2,L6-18).

Regarding claim 4, Deep discloses  
the transmitting the remittance request message comprises: generating the second chat room, to which the host user and the guest user belong
(C6,L20-33 and C3,L60-C4,L9).

Regarding claim 7, Deep discloses  
the subsequent message comprises 3Atty. Dkt. No. 18663LN-000003-USU.S. Application No. 17/096,218 information acknowledging receipt request message,  in response to the remittance having been processed.  
(C3,L60-C4,L9 and C2,L6-18).

Claim 8 is rejected using the same rationale that was used for the rejection of claim 7.

Regarding claim 9, Deep discloses  
information on whether the remittance requested by the remittance request message has been processed is provided to the computing device of the host user -.  
(C3,L8-16).

Claims 10 and 11 are rejected using the same rationale that was used for the rejection of claim 1.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 9.

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101… rejection has been rendered moot by the present amendments… claim 1 as amended includes multiple steps directed to a practical application…  transmitting… through a first chat room… transmitting… a remittance request…  through a second chat room ,”
the examiner respectfully disagrees.   The decision to transmit messages and remittance requests through specific chatrooms is a business decision.  It is part of a process of conducting business.  Thus, it is part of an abstract idea. 

In response to applicant's argument that: 
“35 U.S.C. § 103… no proper combination of the applied art teaches, suggests, or discloses the combination of features recited in the claimed invention for the following reasons,”
the examiner respectfully disagrees.   Deep, the primary art used in the rejection, already teaches the necessity of payment for service – C2,L6-18 “access to a chat room can be denied if the user account is below a predetermined threshold value, such as zero. An available amount of credit can be established in a user account by a payment from the user to the service provider, and the available credit can be reduced as the user account is charged a user service fee according to the length of time the user spends in an occupied chat room. The amount of time that a user can spend in a chat room can be limited by an available amount of credit or by a preselected threshold that cannot be exceeded within a preselected period of time absent a preselected approval process.”  However, the examiner also cited Choi to be sure that there is no doubt that the process of charging a fee for entering a chat room is not novel and obvious to combine – see [0081] “the server may generate charge information based on, for example, a display count of the identification code, a generation count of the consultation chatroom, and a chat history associated with the consultation chatroom. Every time the consultation chatroom is generated, the server may generate the charge information based on the generation count, that is, a number of times that the consultation chatroom is generated”.   As stated, the motivation being to account for the service provider’s time and effort provided to the user by allowing servicing access only when the service is paid for.   See paragraph 81.

In response to applicant's argument that: 
“once claim 1 is amended as set forth above to ensure patent eligibility, Deep (as well as Choi) also fails to specifically disclose… remittance request message to the guest user device through a second chat room… second chat room being different from the first chat room,”
the examiner respectfully disagrees.   The examiner has added figures 2 and 3 to emphasis a separate channel of communication between the user and the service broker (different from the service provider whose service is provided within the chatroom).   The communication channel includes login and administrative services and chat console, including a “waiting room” item 80 in Fig. 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698